2018 IL App (1st) 172956


                                                                            SIXTH DIVISION
                                                                            November 30, 2018


No. 1-17-2956

                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


CITIBANK, N.A., as Trustee for American Home )              Appeal from the
Mortgage Assets Trust 2006-3, Mortgage-Backed- )            Circuit Court of
Pass-Through Certificates, Series 2006-3,      )            Cook County.
                                               )
       Plaintiff-Appellee,	                    )
                                               )
       v. 	                                    )            No. 09 CH 49196
                                               )
ELENA BUSUIOC and THEODORE WOJTAS, )                        Honorable
                                               )            William Sullivan,
       Defendants-Appellants.                  )            Judge Presiding.


       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Presiding Justice Delort and Justice Cunningham concurred in the judgment and opinion.

                                           OPINION

¶1     On June 21, 2006, defendant-appellant, Elena Busuioc, received a loan in the amount of

$1.76 million, which was secured by a mortgage on property located at 2128 Tuscany Court,

Glenview, Illinois. Defendants failed to make the required January 2009 mortgage payment, and

the mortgage went into default. In December 2009, the mortgage and note were assigned to the

current plaintiff-appellee, Citibank N.A. In December 2010, plaintiff filed its initial foreclosure

complaint. In November 2016, plaintiff moved for summary judgment. After briefing from the

parties, the circuit court entered summary judgment in favor of plaintiff in April 2017. An order

approving sale was entered in September 2017. Defendants appealed.
No. 1-17-2956


¶2     Before this court, the defendants argue the circuit court erred in striking their first

affirmative defense regarding plaintiff’s standing to bring the suit. They argue summary

judgment was inappropriate because a question of fact remains as to the amounts due and owing.

They also argue that the submitted affidavit fails to conform to either Illinois or Florida law.

Defendants argue that reversal of summary judgment requires reversal of the sale and

distribution order.

¶3     For the reasons stated more fully below, we affirm the judgment of foreclosure entered in

favor of plaintiff. We do not have jurisdiction to address defendants’ standing argument, as they

failed to include the order in their notice of appeal. No question of fact exists as to the amount

due and owning, and the affidavit complies with Illinois law. Since defendants’ argument for

reversing the order approving the report of sale and distribution is based on reversing the

summary judgment order, we also affirm the order approving the sale and distribution.

¶4                                     I. JURISDICTION

¶5     This foreclosure action commenced on December 9, 2010. On November 9, 2016,

plaintiff moved for summary judgment. On April 24, 2017, the circuit court granted summary

judgment in plaintiff’s favor. On September 5, 2017, the circuit court approved the sale and order

of possession. On October 24, 2017, the circuit court denied defendants’ motion to vacate the

sale and order of possession. On November 27, 2017, defendants timely filed their notice of

appeal. 1 Accordingly, this court has jurisdiction over the summary judgment order pursuant to

article VI, section 6, of the Illinois Constitution and Illinois Supreme Court Rules 301 and 303.

Ill. Const. 1970, art. VI, § 6; Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30, 2008).

¶6     As will be discussed in the analysis section, we do not have jurisdiction over the order

striking defendants’ first affirmative defense.


       1
        November 23, 2017, and November 24, 2017, were court holidays.
                                                  -2­
No. 1-17-2956


¶7                                     II. BACKGROUND

¶8     This appeal involves a loan of $1.76 million, given on June 21, 2006, to defendant-

appellant, Elena Busuioc, for a property located at 2128 Tuscany Court, Glenview, Illinois. The

original lender was American Home Mortgage. The loan was secured by a mortgage executed in

favor of American Home Mortgage and recorded with the Cook County Recorder of Deeds on

August 7, 2006. On August 6, 2007, American Home Mortgage filed for Chapter 11 bankruptcy

protection. On December 22, 2009, the subject mortgage and “all obligations therein described,

the money due and to become due thereon with interest[ ]” was assigned to plaintiff, Citibank

N.A. as Trustee for American Home Mortgage Assets Trust 2006-3 Mortgage-Backed-Pass-

Through Certificates, Series 2006-3.

¶9     On December 9, 2010, plaintiff filed its initial foreclosure complaint. On April 2, 2015,

plaintiff filed a second amended complaint to foreclose on the mortgage. On November 18,

2015, defendants filed an answer and affirmative defenses to the second amended complaint. The

first affirmative defense alleged plaintiff lacked standing because it improperly received an

interest from an entity during a bankruptcy stay.

¶ 10   On October 13, 2016, the circuit court struck this affirmative defense with prejudice. The

court reasoned “[w]ithout more specific and non-conclusory allegations, this Court must

speculate about whether a Bankruptcy Code violation affected some aspect of the case at bar[,]

which it is not willing to do. In any event, Defendants’ first affirmative defense fails to allege

enough supportive facts.” Plaintiff eventually moved for summary judgment on its foreclosure

complaint. Plaintiff supported its motion for summary judgment with the affidavit of Nicole

Boutin, who attested that, based on her review, the subject loan was in default and as of January

24, 2017, plaintiff was owed $2,591,652.94 on the note. In response, defendants argued that a

genuine issue of material fact remained regarding the amount due on the loan because the

                                               -3­
No. 1-17-2956


per diem and interest rate in the affidavit did not correspond to the amount stated in the second

amended complaint. Defendants also argued the affidavit was not properly sworn.

¶ 11   After considering defendants’ arguments, the circuit court found no genuine issue of

material fact and ruled the affidavit complied with Illinois law. The court entered summary

judgment in favor of plaintiff on April 24, 2017. The circuit court approved the sale on

September 5, 2017. The circuit court denied their motion to vacate, and this appeal followed.

¶ 12                                  III. ANALYSIS

¶ 13   In their first issue, defendants argue that the circuit court erred in striking their standing

affirmative defense. Plaintiff responds that we lack jurisdiction to consider the issue because

defendants failed to include the order dismissing the affirmative defense in their notice of appeal.

¶ 14   After reviewing defendants’ notice of appeal, we agree with plaintiff that we do not have

jurisdiction to consider the standing issue. This court has a duty to examine its own jurisdiction

before considering the merits of an appeal. Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d
217, 251-52 (2009). “The filing of a notice of appeal is a jurisdictional step which initiates

appellate review.” (Internal quotation marks omitted.) General Motors Corp. v. Pappas, 242 Ill.
2d 163, 176 (2011). Illinois Supreme Court Rule 303(b)(2) (eff. July 1, 2017) requires that a

notice of appeal “shall specify the judgment or part thereof or other orders appealed from and the

relief sought from the reviewing court.”

¶ 15   “A notice of appeal confers jurisdiction on a court of review to consider only the

judgments or parts of judgments specified in the notice of appeal.” General Motors Corp., 242
Ill. 2d at 176 (citing People v. Lewis, 234 Ill. 2d 32, 37 (2009)). A reviewing court has no

jurisdiction to consider issues not specified in the notice of appeal. Atkinson v. Atkinson, 87 Ill.
2d 174, 177-78 (1981). The failure to strictly comply with the notice requirement may be



                                               -4­
No. 1-17-2956


excused if the deficiency is not substantive and the appellee is not prejudice. Lewis, 234 Ill. 2d at

37.

¶ 16   Defendant’s notice of appeal does not mention the order dismissing their standing

affirmative defense nor does the relief sought mention reversal of said order. The circuit court

struck defendants’ standing affirmative defense in an order dated October 13, 2016. In the notice

of appeal, the orders being appealed are (1) the April 24, 2017, order granting summary

judgment on plaintiff’s second amended complaint, (2) the September 5, 2017, order approving

the sale, and (3) the November 24, 2017, order denying the motion to vacate. The “relief sought”

section states, “[r]eversal of summary judgment in favor of plaintiff and against defendants, that

was a step in the procedural progression leading to the final order approving sale. Reversal of

order approving sale.” In neither section do defendants request reversal of the order dismissing

their standing affirmative defense.

¶ 17   In their reply brief, defendants argue that this court has jurisdiction over the order

dismissing their standing affirmative defense because plaintiff’s motion, which resulted in the

order, was titled “Motion to Strike and for Partial Summary Judgment.” Since the notice of

appeal mentions “summary judgment,” defendants argue this was sufficient to put plaintiff on

notice and confer jurisdiction on this court. While the motion did contain “summary judgment”

in the title, a review of the order from October 13, 2016, demonstrates that the circuit court

struck defendants’ standing affirmative defense pursuant to section 2-615 of the Code of Civil

Procedure (735 ILCS 5/2-615 (West 2016)). The order did not grant summary judgment in favor

of plaintiff but rather dismissed the standing affirmative defense because it failed to state a cause

of action. See Fox v. Seiden, 382 Ill. App. 3d 288, 294 (2008) (noting that a motion to dismiss

attacks the legal sufficiency of a pleading). Defendants’ argument that the order of October 13,

2016, dismissing their standing affirmative defense, relates to the grant of summary judgment in

                                                -5­
No. 1-17-2956


favor of plaintiff on April 24, 2017, is without merit. Defendants failed to include the October

13, 2016, order in their notice of appeal, and we are without jurisdiction to consider the issue.

¶ 18    In their next issue, defendants claim the circuit court erred in granting summary judgment

because a question of fact remains as to the amount due and owing. Defendants also argue

summary judgment was improperly granted where the affidavit attached to the summary

judgment motion failed to comply with either Illinois or Florida law.

¶ 19    Section 2-1005 of the Code of Civil Procedure allows parties to receive judgment in their

favor “if the pleadings, depositions, and admissions on file, together with affidavits, if any, show

that there is no genuine issue as to any material fact and the moving party is entitled to a

judgment as a matter of law.” 735 ILCS 5/2-1005 (West 2016). If a reasonable person could

draw divergent inferences from undisputed facts, summary judgment should be denied. Adams v.

Northern Illinois Gas Co., 211 Ill. 2d 32, 42-43 (2004). To survive this motion, the nonmoving

party need not prove its case, but must present some evidentiary facts that would arguably entitle

it to judgment. Horwitz v. Holabird & Root, 212 Ill. 2d 1, 8 (2004). In an appeal from a grant of

summary judgment, our review is de novo. Outboard Marine Corp. v. Liberty Mutual Insurance

Co., 154 Ill. 2d 90, 102 (1992).

¶ 20    Defendants contend that the circuit court should not have granted summary judgment

because the interest percent and per diem stated in the Boutin affidavit did not correspond to the

interest percent and per diem in the second amended complaint. While defendants are correct

that there is a difference between what is stated in the second amended complaint and the Boutin

affidavit, a review of the mortgage and records attached to the affidavit demonstrate no question

of fact exists as to this issue.

¶ 21    A review of the note demonstrates that the loan was subject to an adjustable interest rate.

Section 4 of the note states, “[t]he interest rate I will pay may further change on the 1st day of

                                                -6­
No. 1-17-2956


August 2006, and on that day every month thereafter.” Beginning August 1, 2006, the interest

rate, and therefore the per diem, would change monthly. This explains the alleged discrepancy

between the affidavit and the second amended complaint. Attached to the affidavit is the interest

rate record, which shows the rate and per diem charged to defendants each month. The affidavit

states at the time of default in January 2009 the rate was 5.101%, which corresponded to a

per diem of $265.520667. This is reflected in the attached record. The second amended

complaint simply used the rate and per diem from the month just prior to the filing (March

2015). The record shows the interest rate and per diem at that time was 2.972% and

$154.7005340, respectively. Defendants do not raise an argument or otherwise challenge the

record containing each monthly interest rate and per diem.

¶ 22    After reviewing the record, there is no question of fact regarding the interest rate and

per diem. Plaintiffs submitted records showing the monthly rate change and per diem change

from the time of default until the month before it moved for summary judgment. Defendants’

argument has no merit and does not represent a basis for setting aside the foreclosure judgment.

¶ 23    Defendants next argue that the affidavit does not comply with either Illinois or Florida

law. At the end of the affidavit, it states:

        “AFFIANT STATES NOTHING MORE.

        Affiant Signature: [signature of Nicole Boutin] 1/24/17

        Print Name: Nicole Boutin

        Title: Contact Management Coordinator

        Ocwen Loan Servicing, LLC

        Servicer for Citibank, N.A. as trustee for American Home Mortgage Assets Trust 2006-3,

        Mortgage-Backed Pass-Through Certificates Series 2006-3



                                               -7­
No. 1-17-2956


       STATE OF FLORIDA

       COUNTY OF PALM BEACH

       The foregoing instrument was acknowledged and sworn before me this 24 day of January

       2017, by Nicole Boutin as Contact Management Coordinator for Ocwen Loan Servicing,

       LLC who is servicer for Citibank, N.A. as Trustee for American Home Mortgage who is

       personally known to me or who has produced _____ as identification.

       [Signature of Sergio Olmo]

       Signature of Notary Public

       Name of Notary Public: Sergio Olmo                              [SEAL]”

Defendants argue that both Illinois and Florida law require the individual executing the affidavit

to be under oath. Under Illinois law, an affidavit attached to a motion for summary judgment is

governed by Illinois Supreme Court Rule 191(a). Rule 191(a) states, in relevant part,

       “affidavits submitted in connection with a motion *** shall be made on the

       personal knowledge of the affiants; shall set forth with particularity the facts upon

       which the claim, counterclaim, or defense is based; shall have attached thereto

       sworn or certified copies of all documents upon which the affiant relies; shall not

       consist of conclusions but of facts admissible in evidence; and shall affirmatively

       show that the affiant, if sworn as a witness, can testify competently thereto. If all

       of the facts to be shown are not within the personal knowledge of one person, two

       or more affidavits shall be used.” Ill. S. Ct. R. 191(a) (eff. Jan. 4, 2013).

In Robidoux v. Oliphant, our supreme court stated, “ ‘Supreme Court Rule 191 does not

expressly require that affidavits include evidence of the administration of an oath to the

affiant.’ ” 201 Ill. 2d 324, 340 (2002) (quoting Northrop v. Lopatka, 242 Ill. App. 3d 1, 7

(1993)). The court further explained that the “ ‘affidavit must be signed by the deponent or his

                                                -8­
No. 1-17-2956


name must appear therein as the person who took the oath.’ ” Id. (quoting Northrop, 242 Ill.

App. 3d at 7).

¶ 24   Despite defendant’s argument, Rule 191 did not require the administration of an oath.

Robidoux, 201 Ill. 2d at 340. As shown above, the affidavit at issue was signed by the affiant,

Nicole Boutin, and “sworn before me [the notary] on this 24 day of January 2017.” It therefore

conformed to the requirements set forth in Rule 191(a).

¶ 25   Defendant next argues that the affidavit did not comply with Florida law; however,

defendant cites no Illinois caselaw holding that an affidavit completed out of state and then

utilized in an Illinois court must comply with the out-of-state affidavit requirements. Whether or

not the affidavit utilized here met Florida standards is immaterial as the affidavit complied with

Illinois law. Since the affidavit did comply with Illinois law, the circuit court did not err in

relying on it when granting summary judgment in plaintiff’s favor. The judgment of foreclosure

is affirmed.

¶ 26   Lastly, defendants seek reversal of the order approving the report of sale and distribution

based on reversing the summary judgment order. Since the summary judgment order stands, we

affirm the order approving the report of sale and distribution.

¶ 27                                  IV. CONCLUSION

¶ 28   For the reasons stated above, we affirm the grant of summary judgment entered in favor

of plaintiff. The order approving the sale and distribution is also affirmed. We do not have

jurisdiction to consider the merits of defendants’ challenge to the order dismissing their standing

affirmative defense. That portion of the case is dismissed from this appeal.

¶ 29   Affirmed in part and dismissed in part.




                                                 -9­